DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 2/14/22 and IDS filed on 2/23/22. Claims 1-54 are pending in the application.
Applicants are notified that the election  of species between scalp treating agents is hereby withdrawn.
Election/Restrictions
Applicant's election with traverse of “Sodium salicylate drawn to salicylate salts ;  Sodium benzoate drawn to benzoate salts; Sodium Laureth-1 Sulfate / Sodium Deceth-1 Sulfate drawn to mixture of surfactants; Guar Hydroxypropyltrimonium Chloride drawn to cationic polymer; piroctone olamine drawn to anti-dandruff agent” in the reply filed on 2/14/22 is acknowledged.  The traversal is on the ground(s) that the different groups of the present invention have not acquired a separate status in the art, notwithstanding possible different classification or subclassification in the art. For example, even though the classes vary, the classes do overlap with each other. Since the classes overlap, then some of the art relevant for one specific Group will be the same art which is relevant for another Group e.g. sodium salicylate, sodium benzoate, Sodium Laureth-1 Sulfate / Sodium Deceth-1 Sulfate, Guar Hydroxypropyltrimonium Chloride, hydroxyl pyridone and zinc pyrithione . The Examiner would have to review the same art multiple times when examining these different Groups. Also, art which is relevant to the patentability of a certain species or group, may logically be found in another species or group's class e.g. sodium salicylate, sodium benzoate. Applicants submit that the PTO examination would be simplified and duplicate searching and review would be eliminated by pursuing one as opposed to multiple applications especially since some of the classes for the Groups are the same classes and since the very same prior art would have to be examined multiple times by Examiner for different Groups. This is not found persuasive because  the restriction is not based on groups but it is drawn to election of species in each category. Ingredient “a”  is drawn to “ one or more surfactants” and it can be one surfactant or more than one surfactant and the surfactant can be anionic or nonionic or cationic or zwitterionic or amphoteric and each surfactant can have multiple species and art anticipating one species would not anticipate another species and it is indeed a serious search burden to examine all the species in each category.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-26 and  33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/22.
Claims 1-24, 27-32, and 35-54 are examined in the application and the generic claims and dependent claims are examined to the extent that it reads on Sodium salicylate drawn to salicylate salts ;  Sodium benzoate drawn to benzoate salts; Sodium Laureth-1 Sulfate / Sodium Deceth-1 Sulfate  drawn to mixture of surfactants; Guar Hydroxypropyltrimonium Chloride drawn to cationic polymer and piroctone olamine drawn to anti-dandruff agents only.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 46 is in improper Markush group format. Only the last two members are separated by the connecting operator “ and”. Amendment to “  … consisting of homopolymers based on acrylic acid, homopolymers based on methacrylic acid, derivatives of homopolymers of  acrylic acid, derivatives of homopolymers of  methacrylic acid, alkali swellable acrylic copolymers, hydrophobically-modified alkali swellable acrylic copolymers, alkali swellable methacrylate copolymers, hydrophobically-modified alkali swellable methacrylate copolymers, soluble crosslinked acrylic polymers, associative polymeric thickeners and mixtures thereof “  is suggested to overcome the above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24, 27-32, and 35-54 are rejected under 35 U.S.C. 103 as being obvious over  the combination of US 2018/0311135 (‘135) and US 2016/0015615 (‘615).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
US ‘135 teaches compositions with anionic and cationic polymers having improved benefits and under examples 52-55 exemplifies claimed mixture of anionic surfactants, Sodium Laureth-1 Sulfate / Sodium Deceth-1 Sulfate ( claims 1, 30-31 and 32)  and the amount is  12%  and this is within about 10 to about 17%  of claim 1 and  is within about 10 to about 16%  of claim 35, and  is within about 10 to about 15% of claim 36  and  is within about 10 to about 14%  of claim 37 and  is within about 10 to about 13%  of claim 38. Examples also exemplifies claimed piroctone olamine drawn to anti-dandruff agent (claims 22-23) and the amount is 0.5 % and this is within 0.01 to about 10% of claim 27 and this is within 0.02 to about 8% of claim 28 and this is within 0.05 to about 5% of claim 29. Examples also exemplifies Guar Hydroxypropyltrimonium Chloride drawn to cationic polymer (claims 40-41) and the amount is 0.4% and this is within 0.08 to about 3% of claim 42 and this is within 0.1 to about 2% of claim 43 and this is within 0.2 to about1% of claim 44. US ‘135 at ¶¶ [0041-0042] teaches adding co-surfactant, which can be amphoteric, nonionic or zwitterionic and the amount is 0.025 to about 15% (claim 30). US ‘135 also teaches  at ¶¶ [00135-00139] same claimed thickening polymer and the amount is 0.5 to about 10% (claims 45-46). US ‘135 also teaches  at ¶¶ [0292and 0293] adding one or more scalp health agents and this includes claimed zinc pyrithione ( claims 49-50) and the amount is 0.1 to 9% and this overlaps with 0.01 to at 10% of claim 51 and this overlaps with 0.05 to at 9% of claim 52 and this overlaps with 0. 1 to at 8% of claim 53. Examples 52-55 exemplifies claimed sodium benzoate and this is 0.25% (claim 1). The upper range in claim 6 is about 0.2% and 0.25% meets this value since the expression “ about” permits tolerance. US ‘135 at ¶ [0226] teaches pH for shampoo compositions and the pH is 4 to 5,5 or 4-5 (claims 14-15).
The only difference between US ‘135 and instant application is it does not teach claimed sodium salicylate.  
 US ‘615 teach combinations of alkylamidothiazoles and preservatives and at ¶¶ [ 0021-0022] teaches:

    PNG
    media_image1.png
    536
    431
    media_image1.png
    Greyscale



The above paragraph explicitly teaches salts of sodium salicylate and salts of sodium benzoate and the preferred range for the preservative sis 0.005-3% and the claimed range “ about 0.1 to 0.2%”  of claim 2 and the claimed range “ about 0.1 to 0.18%”  of claim 3 is within the preferred range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	 
US ‘615 exemplify antidandruff shampoo formulations under example 87 and teaches  0.30 % of sodium  salicylate (claim 4) and 0.25% of sodium benzoate (claim 5) and the ratio of sodium salicylate to sodium benzoate is  1.2. About 0.25 % for sodium salicylate meets 0,30% exemplified since the expression “about” permits tolerance. The ratio of 1.2 is within the range of 1:1 to 2.5:1 for weight ratio of sodium salicylate to sodium benzoate of claim 1, and is within the range of 1:1 to 2:1 for weight ratio of sodium salicylate to sodium benzoate of claim 8. and is within the range of 1:1 to 1.5:1 for weight ratio of sodium salicylate to sodium benzoate of claim 9 and is within the range of 1:0.9 to 2:1 for weight ratio of sodium salicylate to sodium benzoate of claim 10 and is within the range of 1:0.8 to 2:1 for weight ratio of sodium salicylate to sodium benzoate of claim 11 and is within the range of 1:0.75 to 2:1 for weight ratio of sodium salicylate to sodium benzoate of claim 12 and is within the range of 1:0.8 to 1.5:1 for weight ratio of sodium salicylate to sodium benzoate of claim 13. Exampled 87 also teaches co-surfactant and claimed cationic polymer species and anionic surfactant and also teaches claimed piroctone olamine and zinc pyrithione. 
Regarding Claims 16-21, US ‘615, which teaches both claimed sodium salicylate and sodium benzoate and US ‘135 which teaches claimed sodium benzoate are silent  as to the bacteria log reduction. However, instant specification at page 1, ll. 7-21 explicitly teaches:

    PNG
    media_image2.png
    290
    701
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    94
    715
    media_image3.png
    Greyscale

The instant specification (page 1) links the antibacterial properties to the sodium salicylate and sodium benzoate which are taught by  US ‘615 and US ‘135  for the preservatives. 
According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
	Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US '135 in examples 52-55 having the claimed combination of anionic surfactant species, claimed cationic polymer species and claimed thickening polymer taught by US ‘135 and add co-surfactant also taught by US ‘137  and claimed antidandruff agent taught by US ‘135 in examples and add the preservative sodium salicylate exemplified by US ‘615  in anti-dandruff formulations and use higher amount of sodium salicylate than sodium benzoate also exemplified by US ‘615 with the reasonable expectation  of success that having two preservatives in anti-dandruff formulations will have better shelf life than having one preservative. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619